DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference(s) and newly found prior art reference(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-10, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schadler et al. US Patent Application Publication 2007/0254587 (cited by applicant).
Regarding Claim 1, Schadler et al. teaches an antenna system (Figs. 9-13) comprising:
an electrically conducting ground plane (142 Fig. 12 Par. 0075);

a like plurality of folded coaxial balun transmission lines (130, 132, 134, 136 Figs. 11, 12 Par. 0068) each having a first end with a center conductor (inner conductor Par. 0052) electrically coupled to a corresponding one of said plurality of loop antenna elements and a second end having an outer conductor (outer conductor Par. 0052) electrically coupled to one of said plurality of loop antenna elements and to said electrically conducting ground plane (Par. 0060) such that the antenna system is capable of transmitting and/or receiving radio frequency (RF) electromagnetic waves (Par. 0074).
Schadler et al. is silent on each of the plurality of loop antenna elements provided from tubing.
However, Schadler et al. teaches that the plurality of loop antenna elements can be provided from other shapes such as cylindrical (Par. 0070, additionally seen in Fig. 3).
In this particular case, providing the plurality of loop antenna elements from other shapes such as tubing / cylindrical is common and well known in the antenna art as evident by Schadler et al. in order to provide acceptable electrical performance and structural integrity for the intended environment and power level (Par. 0070).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to aprovide the plurality of loop antenna 
Regarding Claim 2, Schadler et al. teaches wherein tubing from which said plurality of loop antenna elements are provided have one of a circular cross-sectional shape (Figs. 3, 11, 12 as modified tubing shape in claim 1 above).
Regarding Claim 3, Schadler et al. teaches the system of claim 1 as shown in the rejection above.
Schadler et al. is silent on wherein said loop antenna elements each have a perimeter approximately 0.7 wavelengths long at a center operating frequency of the antenna system.
However, Schadler et al. teaches “By assigning a loop size that is small in wavelengths compared to the spacing between loops, mutual coupling can be kept low. Thus, loop face (perimeter) length is a controlling dimension in both cross coupling and mutual coupling.” Par. 0057; and “a perimeter propagation length of roughly a half wavelength in the environment shown, approximately the free-space length” Par. 0070.
In this particular case, based on the teachings of Schadler et al. Par. 0057 and 0070, the length of the perimeter of the loop antenna elements controls the cross coupling and mutual coupling.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the perimeter to be approximately 0.7 wavelengths long based on the teachings of Schadler et al. in 
Regarding Claim 4, Schadler et al. teaches wherein the loop antenna elements each have an approximate square shape (Fig. 11)
Regarding Claim 8, Schadler et al. teaches wherein said like plurality of folded coaxial balun transmission lines provide an impedance match from the like plurality of folded coaxial balun transmission lines to the plurality of loop antenna elements (Par. 0068).
Regarding Claim 9, Schadler et al. teaches wherein said antenna system provides two orthogonal linear polarizations, which can be fed to produce a circular polarization (Par. 0062).
Regarding Claim 10, Schadler et al. teaches wherein said antenna system provides wide bandwidth operation (bandwidth is wide Abstract).
Regarding Claim 13, Schadler et al. teaches wherein said antenna system can be used in communications (FM Abstract).
Regarding Claim 14, Schadler et al. teaches wherein said plurality of loop antenna elements are four loop antenna elements (Figs. 11, 12).
Regarding Claim 15, Schadler et al. teaches wherein said four loop antenna elements are four square-shaped antenna elements (Figs. 11, 12).
Regarding Claim 16, Schadler et al. teaches wherein said plurality of folded coaxial balun transmission lines are two folded coaxial baluns with each of the two folded coaxial baluns having a first end coupled to a corresponding one of the four loop antenna elements and a second end coupled to one of the four 
Regarding Claim 17, Schadler et al. teaches further comprising a pair of cross-connect feed members (164, 166 Fig. 11 Par. 0061), each of the cross-connect members having a first end coupled to a center conductor of one of the two folded coaxial baluns and one of the four loop antennas and a second end coupled to an outer conductor of the one of the two folded coaxial baluns and another one of the four loop antennas (Fig. 11) such that said four loop antenna elements are capable of being driven in two independent pairs from said two folded coaxial baluns (Par. 0061).
Regarding Claim 18, Schadler et al. teaches wherein said electrically conducting ground plane is provided as a mesh ground plane (mesh structure seen in 142 Fig. 12).
Regarding Claim 19, Schadler et al. teaches wherein said four loop antenna elements are configured for operation in the VHF frequency range (VHF Par. 0003).
Schadler et al. is silent on a center frequency of about 245 MHz and a bandwidth of about 150 MHz.
However, Schadler et al. discloses different frequency bands of operation under The Federal Communications Commission (FCC) controls broadcasting rules for the United States (Par. 0003, 0004).

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the antenna of Schadler et al. for operation in the VHF frequency range with a center frequency of about 245 MHz and a bandwidth of about 150 MHz as a result effect in order to provide wireless communications at 245 MHz.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schadler et al. US Patent Application Publication 2007/0254587 (cited by applicant) and Foard US Patent 5,485,165.
Regarding Claim 5, Schadler et al. teaches wherein the tubing from which said plurality of loop antenna elements are provided has a circular cross-sectional shape; the folded coaxial balun transmission lines are provided having a circular cross-sectional shape.
Schadler et al. is silent on a diameter of the circular tubing from which the plurality of loop antenna elements are provided is substantially equal to a diameter of which the folded circular coaxial balun transmission lines are provided.
However, Foard teaches a diameter of a loop antenna being substantially equal to a diameter of a circular coaxial transmission line (Figs. 1a, 3a).
In this particular case, providing a diameter of a loop antenna to be substantially equal to a diameter of a circular coaxial transmission line is 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide a diameter of the circular tubing from which the plurality of loop antenna elements of Schadler et al. to be substantially equal to a diameter of which the folded circular coaxial balun transmission lines are based on the teachings of Foard in order to obtain maximum efficiency and maximum bandwidth.
Regarding Claim 6, Schadler et al. as modified teaches wherein the electrically conductive material is one of copper (Par. 0070).
Schadler et al. is silent on the plurality of loop antenna elements each have a perimeter approximately 0.7 wavelengths long at a center operating frequency of the antenna system.
However, Schadler et al. teaches “By assigning a loop size that is small in wavelengths compared to the spacing between loops, mutual coupling can be kept low. Thus, loop face (perimeter) length is a controlling dimension in both cross coupling and mutual coupling.” Par. 0057; and “a perimeter propagation length of roughly a half wavelength in the environment shown, approximately the free-space length” Par. 0070.
In this particular case, based on the teachings of Schadler et al. Par. 0057 and 0070, the length of the perimeter of the loop antenna elements controls the cross coupling and mutual coupling.

Regarding Claim 7, Schadler et al. as modified teaches wherein said plurality of loop antenna elements are spaced above a plane in which the electrically conducting ground plane lies by a distance of approximately 0.25 wavelengths at a center operating frequency of the system (claim 3).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schadler et al. US Patent Application Publication 2007/0254587 (cited by applicant) and Contopanagos et al. US Patent Application Publication 2019/0393729.
Regarding Claim 11, Schadler et al. as modified teaches the antenna system of claim 1 as shown in the rejection above.
Schadler et al. is silent on wherein said antenna system provides high front to back ratio.
However, Contopanagos et al. teaches “A positive front-to-back ratio indicates that more energy is radiated in the specified direction relative to an amount of energy radiated in the opposite direction” Par. 0210; “these gains show a large front-to -back ratio (e.g., a majority of the radiated energy in the resulting radiation pattern 810 travelled away from the antenna array 800 along the +Z-Axis, whereas a negligible amount travelled in the opposite direction)” Par. 0239.

Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the antenna system of Schadler et al. with a high front to back ratio based on the teachings of Contopanagos et al. as a result effect in order to radiate more energy in a specified direction to provide better antenna performance.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schadler et al. US Patent Application Publication 2007/0254587 (cited by applicant) and Parsche US Patent Application Publication 2013/0201070.
Regarding Claim 12, Schadler et al. as modified teaches the antenna system of claim 1 as shown in the rejection above.
Schadler et al. is silent on wherein said antenna system provides high polarization ratio for dual-polarization frequency reuse.
However, Parsche teaches “antenna 12′ provides a very high axial ratio which may approach 1.0. Such a high axial ratio means that there is little to no interference of the right hand circularly polarized signal caused by the left hand circularly polarized signal, or vice versa. This is highly desirable in satellite communications, for example for frequency reuse” (Par. 0057).
In this particular case, based on the teachings of Parsche, providing high polarization ratio is highly desirable for frequency reuse due to little or no interference in dual polarized signals.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/           Examiner, Art Unit 2845                

/DIMARY S LOPEZ CRUZ/           Supervisory Patent Examiner, Art Unit 2845